Title: To James Madison from George W. Erving, 9 January 1809
From: Erving, George W.
To: Madison, James



Sir 
Cadiz Jany. 9 1809

Since the date of my Last, the only authentick intelligence which we have received, is that the Emperor is concentrating his force about Madrid; the french troops which were in La Mancha & at Truxillo in Estremadura have been withdrawn; the advanced posts of Infantados Army are at Aranjuez; it is beleived that a partial action has taken place between the french & General Romañas troops, but the particulars & Results we have not yet learnt.  I inclose a Seville gazette of the 6th. Inst. containing the capitulation of Madrid & General Morlas letter to the Secretary of War, all of which particularly the latter part of the letter you will find highly interesting.  Mr. Cevallos is momentarily Expected here in his way to England where he goes on a special Mission.  With the most perfect Respect & consideration I have the honor to be Sir Your very obt. St.

George W Erving


By the Ship "Bourdeaux" Captn. Law which is to Sail from hence for New York in a few days I shall again have the honor of writing to you.

